           Case 5:19-cr-00106-DAE Document 45 Filed 05/06/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                     §
      Plaintiff,                              §
                                              §
V.                                            §       CRIMINAL NO. SA-19-CR-106-DAE
                                              §
BENJAMIN BOGARD,                              §
     Defendant.                               §

          DEFENDANT’S UNOPPOSED MOTION TO EXPEDITE SENTENCING

TO HONORABLE UNITED STATES DISTRICT COURT JUDGE DAVID A. EZRA:

        COMES NOW, Defendant Benjamin Bogard, by and through his attorney of record,

Michael Morris, and files this Unopposed Motion to Expedite Sentencing, and would show this

Court as follows:

     1. The sentencing in this case is currently set for August 5, 2019.

     2. Defendant is facing a statutory range of zero to twenty (0–20) years’ confinement.

Because probation without confinement is a possibility, each day Defendant sits incarcerated

may prove unnecessary and thus wasted should Defendant be sentenced to probation.

     3. Furthermore, the Pre-sentence Interview and Pre-sentence Report in this case will be very

short considering Defendant’s youth (twenty years’ old) and absence of criminal history.

     4. Defendant respectfully requests an expedited sentencing date be set as soon as possible in

the Court’s discretion.

     5. Defendant’s counsel conferred with AUSA Tracy Thompson who agrees with the

aforementioned reasons and does not oppose this Motion.

                                                      Respectfully submitted,

                                                            By:    Michael Morris    /s/
         Case 5:19-cr-00106-DAE Document 45 Filed 05/06/19 Page 2 of 2




                                                           Michael Morris, 24002651
                                                           Morris & Bermudez, pllc
                                                           299 W. San Antonio
                                                           New Braunfels, TX78130
                                                           Tel. (830) 626 – 8779
                                                           Fax (830) 627 – 0890
                                                           mmorris@mmbiblaw.com




                                  CERTIFICATE OF SERVICE

      I, Michael Morris, hereby certify that on May 6, 2019 a true and correct copy of this
Motion to Expedite Sentencing was sent to AUSA Tracy Thompson electronically via the
CM/ECF system.

AUSA Tracy Thompson
United States Attorney’s Office
601 NW Loop 410, Ste. 600
San Antonio, Texas 78216
(210) 384-7100
Tracy.Thompson@usdoj.gov

                                                        /s/ Michael Morris
                                                 MICHAEL J. MORRIS
                                                 Attorney for Defendant




                                            2
